 In the Matter Of RICBERT RICE MILLS, INC.andINTERNATIONAL LONG-SHOREMEN'SAND WAREHOUSEMEN'S ^ UNION, DISTRICT 2, LOCAL 7,AFFILIATED WITH CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R,9034.-Decided September 25,-1940Jurisdiction:rice processing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union ; election necessary.UnitAppropriatefor CollectiveBargaining:, all regular employees, includingwatchmen, the plant engineer, and the plant electrician-carpenter; :-but ex-cluding supervisory workers, foremen having authority to hire and fire,clerical employees, the clean-rice foreman, the rough-rice foreman, and theassistantmiller.St. Clair Adams and Son,byMr. P. A. Bienivenu,of New Orleans,La., for the Company.Mr. Caleb D. Green,of New Orleans, La., for the Union.Mr. Robert F. Koretz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 10, 1940, International Longshoremen's and Warehouse-men's Union, District 2, Local 7, affiliatedwith Congress of Indus-trial Organizations, herein called the Union, filed a petition with theRegional, Director for the Fifteenth Region (New Orleans,, Louisi.ing the representation of employees of Rickert Rice Mills, Inc., NewOrleans, Louisiana, herein called the Company, and- requesting` aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the, Act.On August 20, 1940, the National Labor, RelationsBoard, herein called the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.27 N. L. R. B, No. 98.466 RICKERT RICE, MILLSI, INC.467August 23, 1940, the Regional Director issued a notice of hearing,copies of which, together with copies of the petition, were duly servedupon the Company and upon the Union. Pursuant to notice, andto a notice of postponement duly issued and served upon the parties,a hearing was held on September 6, 1940, at New Orleans, Louisiana,before C. Paul-Barker, the Trial - Examiner duly designated-by theBoard.The Company and the Union appeared and were representedby counsel or by a representative.All parties participated in thehearing and were afforded full opportunity to be heard, to, examineand cross-examine witnesses, and to introduce evidence bearing on theissues.During the course of the hearing the Trial Examiner ruledon an objection to the admission of evidence.The Board has re-viewed the ruling of the Trial Examiner and finds that no prejudicialerror was committed.' The ruling is hereby affirmed.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THEBUSINESS OF THE COMPANYRickert Rice Mills, Inc., a Louisiana corporation, is engaged in thebusiness of buying, selling, and processing rice, nearly all of whichit purchases in Louisiana, Arkansas, and Texas.Between-40 and 45-per cent of the raw material processed by the Company, which ex-ceeds $100,000 in value per `annum, is purchased outside the Stateof Louisiana.More than 50 per cent of the Company's products,interstate and foreign commerce to customers outside, the State ofLouisiana.H. THEORGANIZATION INVOLVEDInternational Longshoremen's and Warehousemen's Unions District2,Local 7, is a labor organization affiliated with Congress of Indus-trialOrganizations.It admits to membership employees of theCompany, excluding supervisory and clerical employees.III.THE QUESTION CONCERNING REPRESENTATIONOn or before July 1940 the Company was apprised that the Unionclaimed that it was designated by a majority of the Company's em-ployees within an appropriate unit as their representative for 'thepurposes of collective bargaining, and was entitled to recognition asthe exclusive bargaining agency for all such employees.The Com-pany refused and refuses to recognize the Union as the statutory rep-resentative of the said employees until the question of majoritydesignation is determined. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing there was introduced in evidence a report preparedby the Regional Director showing that a substantial number of theemployees in the unit hereinafter found to be appropriate have des-ignated the Union as their representative for the purposes of collectivebargaining.We find that a question has arisen concerning representation ofemployees of the Company.IV:'THE EFFECT OF THE, QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question, concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, ,andbetween the States and foreign countries, and tends' to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V.THEAPPROPRIATE UNITIn its petition and at the hearing'the Union claimed that all regu-lar employees of the Company, exclusive of supervisory workers, fore-men having' authority to hire and fire, and clerical employeesconstitute a unit appropriate for the purposes of collective bargain-ing.The Company took no position with respect to the appropriateunit.'At the hearing the Union further defined the scope of the unitalleged to 'be appropriate by expressing its desires concerning theinclusion therein or exclusion therefrom of certain specified em-ployees.The- Union- would include within the bargaining unitwatchmen, the plant engineer, and the plant electrician-carpenter, allof 'whom are eligible to' membership in the Union. , It would excludeas supervisory employees,_ among others, the clean-rice foreman, therough-rice foreman, and the assistant miller.The.record shows thatthese employees perform supervisory functions.The Union wouldexclude as a clerical employee, among others, ,William Woods, whochecks lots of rice as they come from the mixing plant to the ware-house, checks the loading of cars for shipment, and performs othersimilar duties in the Company's warehouse.Woods does not per-form manual labor.Upon the foregoing we shall adopt the unitsought by the Union, the only labor organization here concerned.1 The Regional Director reported that the Union submitted to him 107 membership appli-cation cards, bearing 101 apparently genuine signatures, of which 55 appeared to be the,signatures of persons whose names are on the Company's pay roll of May 10, 1940, con-taining 113 names, and of which 45 appeared to be the signatures of persons whose namesare on the Company's pay roll of August 30, 1940, containing 84 names. ,RICKER'T RICE -MILLSI, INC.,469We find that all regular employees of the, Company, includingwatchmen, the plant engineer, and the plant electrician-carpenter,but excluding supervisory workers, foremen having authority to hireand fire, clerical employees, the clean-rice foreman, the rough-riceforeman, the assistant miller, and William Woods, constitute a unitappropriate for the purposes of collective bargaining, and that saidunit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.Pursuantto our usual practice we will select the pay-roll period immediatelypreceding the date of the Direction of Election for the purpose ofdetermining eligibility to vote.We shall direct that those eligible tovote in the election shall be employees within the appropriate unitwho were employed during the pay-roll period immediately preced-ing the date of the Direction of Election, including employees whodid not work during such pay-roll period because they were ill, onvacation, or temporarily laid off, but excluding employees who havesince quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Rickert Rice Mills, Inc., New Orleans,Louisiana, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All regular employees of the Company, including watchmen,the plant engineer, and the plant electrician-carpenter, but exclud-ing supervisory workers, foremen having authority to hire andfire, clerical employees, the clean-rice foreman, the rough-rice fore-man, the assistant miller, and William Woods, constitute a unit ap-propriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of 470DECISIONS OF NATIONAL LABOR -RELATIONS BOARDNational Labor Relations Board -Rules and Regulations-Series 2,as amended, it is hereby-DIRECTED that, as part of the investigation, authorized.by'the Boardto ascertain representatives for the purposes of collective bargainingwith Rickert Rice Mills, Inc., New Orleans, Louisiana, an election bysecret ballot shall be conducted as early as possible but not later thanthirty .(30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director- for theFifteenth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all regular employees of the Companyemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including watchmen, the plant engineer,and the plant electrician-carpenter, and also including employeeswho did not work during said pay-roll period because they were ill,on vacation, or temporarily laid off, but excluding supervisory work-ers, foremen having authority to hire and fire, clerical employees, theclean-rice foreman, the rough-rice foreman, the assistant miller,,lVilliamWoods, and employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby International Longshoremen's and Warehousemen's Union, Dis-trict 2, Local 7, affiliated with Congress of Industrial Organizations,for the purposes of collective bargaining. .[SAME TITLE].CERTIFICATION OF REPRESENTATIVES`October 24, 1940On September 25, 1940, the National Labor Relations Board issueditsDecision and Direction of Election in the above-entitled proceed-ings.Pursuant to the Direction of Election, an election by secretballot was conducted on October 3, 1940, at New Orleans, Louisiana,under the direction and supervision of the Regional Director for theFifteenth Region (New Orleans, Louisiana).On October 4, 1940,the Regional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, issued and duly- served upon the parties an ElectionReport.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties. RICKE^R'T RICE MILLSI, INC.4713As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list------------------------------------- 115Total ballots cast------------------------------------------- 88Total-ballots challenged-------------------------------------Total blank ballots-----------------------------------------Total void ballots-------------------------------------------0Total valid votes cast----------------------------------------88,Votes cast for International Longshoremen's and Warehouse-men's Union, District 2, Local 7, affiliated with' C. I O.85'Votes cast against International Longshoremen'sand Ware-housemen's Union, District 2, Local 7, affiliated with C. I. O__3By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National' Labor Relations Board Rules and Regulations-Series2, as amended,IT Is HEREBY 'CERTIFIED that International Longshoremen's and.Warehousemen's Union, District 2, Local 7, affiliated with Congressof Industrial Organizations, has been designated and selected by amajority of all regular employees of Rickert Rice Mills, Inc., NewOrleans, Louisiana, including watchmen, the plant engineer, and theplant electrician-carpenter, but excluding supervisory workers, fore-men having authority to hire and fire, clerical employees, the clean-rice foreman, the rough-rice foreman, the assistant miller, andWilliamWoods, as their representative for the purposes of collec-tive bargaining, and that pursuant to the provisions of Section 9 (a)of the National Labor Relations Act, International Longshoremen'sand Warehousemen's Union, District 2, Local 7, affiliated with Con-gress of Industrial Organizations, is the exclusive representative ofall such employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.27.N. L. R. B., No 98a.